DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13, in the reply filed on April 29, 2022 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the features canceled from the claims:
“a first coupler defined by the lateral face of the housing” in claim 1;
“a first latch and a second latch… wherein the first latch is coupled to a front of the housing and the second latch is coupled to a rear of the housing…the first latch and the second latch pivotally engage with the top panel” in claims 2 and 9 (Fig. 1 shows two latches 34, but they are both at the front face 36 and they appear to be coupled to the top panel, rather than the housing (see also Fig. 2));
“a latch pivotally coupled to a rear of the housing” in claim 4;
“a first coupler defined by the bottom surface of the housing” in claim 9;
“the second coupler is engageable with the first coupler” in claim 9;
“the third coupler defined by a bottom surface of the housing” in claim 6;
“the fastener” in claims 7 and 16;
“the structure” in claims 7, 8, and 14;
“the second coupler of the lid engaged with a third coupler” in claim 12;
“a third latch pivotally coupled to the housing and a fourth latch pivotally coupled to the housing” in claim 13.
 No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 9 and 12 are objected to because of the following informalities:
In claim 9 at line 13, “the lid in the closed position” should read “the lid is in the closed position.”
In claim 12 at line 2, “a third coupler” should read “the third coupler.”  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 12 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 12 recites the limitation “a third coupler defined by a bottom face of the housing.” It is unclear whether this is different from the “first coupler defined by the bottom surface of the housing” recited in claim 9.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9, 10, and 13 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by “20-Gal. Professional Duty Waterproof Storage Container with Hinged Lid.” (reference fully identified in the Applicant-provided IDS filed on 4/21/2021, and additional screenshots of the product with the same SKU and URL attached to this Office Action, hereinafter “Husky”).
Regarding claim 9, Husky discloses a storage unit comprising: a housing (annotated Fig. 1 below); a bottom surface (annotated Fig. 1) defined by the housing; a first coupler defined by the bottom surface of the housing (bottom surface is shaped to engage a lid, see p. 2 of Husky attached), the first coupler engageable with a second storage unit (container is configured to stack, see p. 2); a lid (annotated Fig. 1) reversibly mechanically coupled to a top of the housing (lid is removable from the housing, see annotated Fig. 1) via a first latch (annotated Fig. 1) and a second latch (annotated Fig. 1), wherein the first latch (annotated Fig. 1) is pivotally coupled to a front of the housing (annotated Fig. 1) and the second latch (annotated Fig. 1) is pivotally coupled to a rear of the housing opposite the front (annotated Fig. 1), wherein the first latch and the second latch (annotated Fig. 1) engage with the lid (annotated Fig. 1) when the lid is in a closed position (Fig. 1); a storage compartment collectively defined by the housing and the lid when the lid is in a closed position (housing and lid form storage compartment, Fig. 1); a top surface defined by the lid (annotated Fig. 1), the top surface and the bottom surface facing away from each other (annotated Fig. 1) when the lid is in the closed position (Fig. 1); and a second coupler defined by the top surface (top surface is shaped to engage a bottom surface, see p. 2), wherein the second coupler is engageable with the first coupler (container is configured to stack, p. 2).

    PNG
    media_image1.png
    539
    764
    media_image1.png
    Greyscale

Husky Annotated Figure 1
Regarding claim 10, Husky further discloses the lid and the housing create an IP65 seal when the first latch and second latch couple the lid to the housing (container and lid form a dust and watertight IP65 seal, p. 1 of Husky attached).
Regarding claim 13, Husky further discloses a third latch pivotally coupled to the housing (annotated Fig. 1) and a fourth latch pivotally coupled to the housing (annotated Fig. 1), wherein the third latch and the fourth latch engage with the lid when the lid is in the closed position (annotated Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/150370 to Brunner et al. (hereinafter “Brunner”) in view of Husky.
Regarding claim 1, Brunner discloses a storage unit comprising: a housing (crate 20, Fig. 1A); a bottom surface (base 24, Fig. 1A) defined by the housing (crate 20); a top panel (plate 130, Fig. 5); a storage compartment defined by the housing (Fig. 1A); a lateral face (back wall 28, Fig. 1A); a first coupler (auxiliary coupling arrangement 100, Fig. 1D) defined by the lateral face (back wall 28, Fig. 1D) of the housing (crate 20); a top surface (surface of plate 130 with coupling members 122, Fig. 5) defined by the top panel (plate 130); and a second coupler (coupling members 122, Fig. 5) defined by the top surface, wherein the second coupler (coupling member 122) is engageable with the first coupler (coupling arrangement 100, see p. 12, ll. 4-15) of the lateral face (back wall 28).
Brunner does not expressly teach the top panel is reversibly mechanically coupled to a top of the housing, the storage compartment collectively defined by the housing and the top panel when the top panel is in a closed position, the lateral face extends between the bottom surface and the top panel when the top panel is in the closed position, or the top surface and the bottom surface facing away from each other when the top panel is in the closed position.
Husky teaches a storage unit having a housing and a top panel reversibly mechanically coupled to a top of the housing to define a storage compartment (see Fig. 1 on p. 1). Husky teaches a top surface of the top panel faces away from a bottom surface of the housing (see Fig. 1). Husky teaches that the top panel is reversibly mechanically coupled to the housing via first and third latches at a front of the housing and second and fourth latches at a rear of the housing (see annotated Fig. 1, above). Husky teaches that the latches are coupled to the housing and pivotally engage the top panel in a closed position (see Fig. 1). Husky teaches that the top panel includes a gasket that forms an IP65 seal to seals the interior of the container from water and dust (p. 1 of Husky attached to Office Action). Husky further teaches that this top panel coupling arrangement provides a secure and durable attachment and protects the contents of the storage unit from dust and water (p. 2).  
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the storage unit of Brunner to add latches to the housing that pivotally engage the panel such that the panel (plate 130) can reversibly mechanically couple to the top of the housing (crate 20) to define a storage compartment when in a closed position as taught by Husky for the purpose of protecting the contents of the storage unit from water and dust, as recognized by Husky (p. 2). It further would have been obvious to modify the storage unit of Brunner to include a gasket on the top panel to form an air and water tight seal as taught by Husky for the purpose of protecting the contents of the storage unit from water and dust, as recognized by Husky (p. 2).
Regarding claim 2, Brunner as modified by Husky already includes a first latch (see Husky annotated Fig. 1) and a second latch (see Husky annotated Fig. 1) that reversibly mechanically couple the housing to the top panel (see Husky annotated Fig. 1), wherein the first latch is coupled to a front of the housing (see Husky annotated Fig. 1) and the second latch is coupled to a rear of the housing opposite the front (see Husky annotated Fig. 1), wherein the first latch and the second latch pivotally engage with the top panel when the top panel is in the closed position (see Husky annotated Fig. 1).
Regarding claim 3, Brunner as modified by Husky already includes the top panel and the housing create an IP65 seal when the first latch and the second latch are engaged with the top panel (container and lid form a dust and watertight seal, p. 1 of Husky attached).
Regarding claim 4, Brunner as modified by Husky already includes a latch (see Husky annotated Fig. 1) pivotally coupled to a rear of the housing opposite a front of the housing (see Husky annotated Fig. 1), wherein the latch engages with the top panel when the top panel is in the closed position (see Husky annotated Fig. 1).
Regarding claim 5, Brunner further discloses the second coupler (coupling members 122) of the top panel (plate 130) comprises a plurality of coupling recesses (coupling members 122 are female coupling members, p. 12, ll. 4-15) positioned in a grid arrangement (Fig. 5).
Regarding claim 6, Brunner further discloses a third coupler (auxiliary coupling arrangement 110, Fig. 1C) defined by a bottom surface of the housing (Fig. 1C), wherein the second coupler (coupling members 122) of the top panel (plate 130) engages with the third coupler (auxiliary coupling arrangement 110 engages with the coupling members 122, p. 12, ll. 4-15).
Regarding claim 7, Brunner further discloses the top panel (plate 130) further comprising an aperture (apertures at corner of plate 130, see Fig. 5) that receives a fastener (apertures are capable of receiving a fastener, Fig. 5), the fastener configured to couple the top panel to a structure (plate 130 is mounted to a structure, see p. 12, l. 25-32; p. 13, ll. 1-15).
Regarding claim 8, Brunner further discloses the structure supports the housing (crate 20) when the first coupler of the lateral face (back wall 28) is coupled to the second coupler (coupling members 122, see Figs. 4A-4B) of the top panel (plate 130 facilitates mounting crate 20 to a structure, see p. 12, ll. 25-32; p. 13, ll. 1-15).
Regarding claim 9, Brunner discloses a storage unit comprising: a housing (crate 20, Fig. 1A); a bottom surface (base 24, Fig. 1A) defined by the housing (crate 20); a first coupler (auxiliary coupling arrangement 110, Fig. 1C) defined by the bottom surface (base 24) of the housing (crate 20), the first coupler (auxiliary coupling arrangement 110) engageable with a second storage unit (see Fig. 3A); a lid (plate 130, Fig. 5); a storage compartment defined by the housing; a top surface (surface of plate 130 with coupling members 122, Fig. 5) defined by the lid (plate 130); and a second coupler (coupling members 122, Fig. 5) defined by the top surface, wherein the second coupler(coupling members 122)  is engageable with the first coupler (see p. 12, ll. 4-15).
Brunner does not expressly disclose the lid is reversibly mechanically coupled to a top of the housing via a first latch and a second latch, wherein the first latch is pivotally coupled to a front of the housing and the second latch is pivotally coupled to a rear of the housing opposite the front, wherein the first latch and the second latch engage with the lid when the lid is in a closed position, the storage compartment is collectively defined by the housing and the lid when the lid is in a closed position, and the top surface and the bottom surface facing away from each other when the lid in the closed position.
Husky teaches a storage unit having a housing and a top panel reversibly mechanically coupled to a top of the housing to define a storage compartment (see Fig. 1 on p. 1). Husky teaches a top surface of the top panel faces away from a bottom surface of the housing (see Fig. 1). Husky teaches that the top panel is reversibly mechanically coupled to the housing via first and third latches at a front of the housing and second and fourth latches at a rear of the housing (see annotated Fig. 1, above). Husky teaches that the latches are coupled to the housing and pivotally engage the top panel in a closed position (see Fig. 1). Husky teaches that the top panel includes a gasket that forms an IP65 seal to seals the interior of the container from water and dust (p. 1 of Husky attached). Husky further teaches that this top panel coupling arrangement provides a secure and durable attachment and protects the contents of the storage unit from dust and water (p. 2).  
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the storage unit of Brunner to add latches to the housing that pivotally engage the panel such that the panel (plate 130) can reversibly mechanically couple to the top of the housing (crate 20) to define a storage compartment when in a closed position as taught by Husky for the purpose of protecting the contents of the storage unit from water and dust, as recognized by Husky (p. 3). It further would have been obvious to modify the storage unit of Brunner to include a gasket on the top panel to form an air and water tight seal as taught by Husky for the purpose of protecting the contents of the storage unit from water and dust, as recognized by Husky (p. 2).
Regarding claim 10, Brunner as modified by Husky already includes the lid and the housing create an IP65 seal when the first latch and second latch couple the lid to the housing (container and lid form an IP65 dust and watertight seal, p. 1 of Husky attached to Office Action).
Regarding claim 11, Brunner further discloses the second coupler (coupling members 122) of the lid (plate 130) comprises a plurality of coupling elements (coupling members 122) positioned in a grid arrangement (Fig. 5).
Regarding claim 12, Brunner further discloses a third coupler (auxiliary coupling arrangement 110, Fig. 1C) defined by a bottom face (base 24) of the housing (crate 20), wherein the second coupler of the lid (coupling members 22) engages with a third coupler (auxiliary coupling arrangement 110, Fig. 1C, p. 12, ll. 4-15).
Regarding claim 13 Brunner as modified by Husky already includes a third latch (Husky, annotated Fig. 1) pivotally coupled to the housing and a fourth latch (Husky, annotated Fig. 1) pivotally coupled to the housing, wherein the third latch and the fourth latch engage with the lid when the lid is in the closed position (Husky, annotated Fig. 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO 2019/028041 to Barton et al. discloses a storage unit having a plurality of coupling arrangements on a lid, lateral face, and bottom surface (see e.g., Figs. 41, 88, 101).
D923,935 to Brunner et al. discloses a storage unit having a plurality of couplers on a lid and a bottom surface (Fig. 2).
D919,296 to Brunner et al. discloses a storage unit having a plurality of couplers on a bottom surface and a lateral surface (Fig. 2).
U.S. 9,375,835 to Lin discloses a storage unit having a housing with a coupler on a bottom surface that is engageable with a coupler on a lid (Fig. 5).
U.S. 5,622,278 to Fries et al. discloses a storage unit having a lid that uncouples from a housing, and the housing is secured to a structure via a lateral face (Fig. 1A).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. PARKER whose telephone number is (571)272-6014. The examiner can normally be reached Monday-Friday 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.E.P./Examiner, Art Unit 3733                                                                                                                                                                                                        /VALENTIN NEACSU/Primary Examiner, Art Unit 3731